GREEN, District Judge.
This bill is filed to restrain the defendants from infringing certain letters patent granted on various dates to the complainants for rasps or files. The patents cover as well the process of manufacture, the machines used, and the manufactured article. The bill contained numerous interrogatories to be answered by the defendants, and also called for an answer from each of the defendants under oath. .Such answers have been duly made, and were filed Septembér 16, 1892. Since that time the complainants have taken no step forward in the litigation. Not a particle of evidence to sustain the issues on their part has been taken. They now move the court to order that the defendants do permit a full and thorough inspection of their manu-factory, situate in Newark, N. J., and of all their machinery, and of all their processes for the manufacture of the rasps or files made by them, and which files and rasps, and processes and machines, the complainants allege, infringe their letters patent. The defendants, in their answer, deny infringement, and furthermore assert, under oath, that rasps have been manufactured by them, by a peculiar process, not patented, but kept as a secret in their business, since 1836; and they produce' files and rasps before the court, which, as . shown by affidavits uncontradicted, were made many years before the letters patent in question were issued, and which to the eye, at least, seem to be entirely similar to those now made by the complainants. Under these circumstances, to compel the defendants to open their manufactory to hostile .inspection of rivals in business, and to disclose the character of the machines and the process by which for so many years they have made a successful article of merchandise, would be unjust and inequitable. The motion is too obviously the excuse for a “fishing excursion,” and does not, under the circumstances of this case, commend itself to the court.. It is- therefore denied.